MEMORANDUM OPINION
No. 04-03-00192-CV

IN RE GOODYEAR TIRE & RUBBER COMPANY

Original Mandamus Proceeding (1)

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	August 29, 2003
MOTION TO DISMISS GRANTED; PETITION FOR WRIT OF MANDAMUS
DISMISSED
	On August 15, 2003, relator filed a motion to dismiss the petition for writ of
mandamus as moot because the trial court has vacated the discovery order at issue in the
proceeding.  The motion contains a certificate of service to the real parties in interest, who
have not opposed the motion. We grant the motion and dismiss the petition.  See Tex. R.
App. P. 42.1(a)(2).  Costs of the proceeding are to be paid by the relator. 
								PER CURIAM
1.  This proceeding arises out of Cause No. 4,813, styled Elva Nelia Garcia, Individually and On Behalf of the
Estate of Omar Garcia, Deceased, and as Next Friend of Omar Garcia, Jr., Arturo Garcia, Mario Orlando Garcia
and Ricky L. Garcia, and Manuel and Ysidra Garcia, Parents of Omar Garcia, Sr., Deceased v. The Goodyear Tire
& Rubber Company, Paul Young Chevrolet, Inc. a/k/a Paul Young Auto Mall, Sears, Roebuck and Company, and
Adrian Ramirez , pending in the 49th Judicial District Court, Zapata County, Texas, the Honorable Manuel R. Flores
presiding.